EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Pan on 9/8/22.
The application has been amended as follows: 

Claim 10 is amended to recite:
	A method of producing an aluminum member for electrodes, the method comprising:
a coating forming step of carrying out an electrolytic treatment in a first acidic aqueous solution using an aluminum substrate as a cathode to form an aluminum hydroxide coating on a surface of the aluminum substrate;
a coating removing step of bringing the aluminum substrate after the coating forming step into contact with an alkaline aqueous solution to remove the aluminum hydroxide coating;
an oxide film forming step of bringing the aluminum substrate after the coating removing step into contact with a second acidic aqueous solution to form an oxide film on the surface of the aluminum substrate, wherein the oxide film has a density of 2.7 to 4.1 g/cm3 and a thickness of 5 nm or less; 
a water washing step of washing the aluminum substrate with water after the oxide film forming step; and
a through hole forming step of carrying out an electrolytic treatment in a third acidic aqueous solution using the aluminum substrate as an anode to form through holes in the aluminum substrate and the aluminum hydroxide coating after the coating forming step and before the coating removing step.

The following is an examiner’s statement of reasons for allowance: The preliminary amendment filed on 9/2/22 after discussion between the Office and Applicant incorporated previously presented claims 5 and 6 into claim 1; created new claim 10 which combined previous claim 1 and claim 2; and created new claim 11 which combined previous claim 1 and claims 5 and 8. The rationale for those changes is as follows: Komatsu ‘059 is the closest available prior art to the claims. Kotmatsu ‘059 discloses both the coating forming step and coating removing step as recited in claim 1 as well as the hole forming step of claim 2 (paragraph 105). It also discloses the washing and drying steps of previous claims 5 and 6 (paragraph 235). What it does not disclose is the oxide film forming step. Ahn ‘251, Horiuchi ‘340, and Stevens ‘857 all disclose means and motivation for adding an oxide film forming step. However, there are two issues with doing so in the claims as amended (both on 9/2/22 and above). First, Kotmatsu ‘059 is assigned to the same assignee of the instant application and published within one year of the effective date so it’s use in a 103 rejection is limited. Second, all the claims now require that the washing step occur after the oxide film forming step. The references fail to disclose motivation to form the oxide film prior to washing. The application is consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725